Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney David Tennant on 07/23/2021. The CON application has: 
Claims 1-20 are pending. 
Claims 1-20 are allowed.
Claims 9 and 15 are amended as follow:

9 (Currently Amended).   The memory system of claim 8, wherein the hardware logic of the bank command scheduler determines, based on the first timer status associated with the first command output to the first memory bank, whether an additional command configured to be sent over the channel to the second memory bank during the estimated time remaining of the first command.

15 (Currently Amended).    A method of scheduling a distribution of commands to one or more memory banks, the method comprising:
determining, by a hardware logic block, a command order in which to send a plurality of commands over a channel the one or more memory banks; [[,]]

estimating from a plurality of direct hardware inputs of the hardware logic block a time remaining in execution of the first command;
selecting, by the hardware logic block, a second command of the plurality of commands to send over the channel to a second bank of the one or more memory banks, based on the estimated time remaining of the first command and the command order; and transmitting the second command to the second bank over the channel.


The following is an examiner’s statement of reasons for allowance: 
This application is continuation of the US patented application No 15/434916.
The closest prior arts of the record Nanjou et al (2010/0199025) and Caldwell et al (2011/0145410), in which Nanjou discloses the memory controller includes a priority-level managing unit that manages a level of selection priority for each memory area. Upon receiving a command, the memory controller selects a memory area with a highest level of selection priority from memory areas in a ready state for execution. Caldwell discloses a controller to receive a request and to determine an estimated completion time associated with previous requests associated with the processor, calculate a priority value for the request based on the estimated completion time, establish a processing schedule for the request and other requests associated with the processor based on the priority value.  Nanjou and Caldwell, however,          do not disclose/suggest all the claimed features as cited in claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday – Thursday from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136